DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 November 2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





In claim 10, line 1, there does not appear proper antecedent basis for “the wiper blade”, particularly since the wiper blade is not a positive part of the blade guard of claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



s 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aszkenas (US patent 3,631,561) in view of Priesemuth (US patent 4,019,216).
	The publication to Aszkenas discloses the invention substantially as is claimed.  Aszkenas discloses a curved blade guard (10, figs. 1 and 3, which illustrate two different embodiments) disposed on a wiper blade (14).  The blade guard is elongated and curvedly extends along a longitudinal axis.  The blade guard comprises a first part (16) of bendable plastic (col. 1, lines 58+) and a second part (32, 34, fig. 3) of sponge material.  The first part is disclosed as bendable and thus able to assume different profiles as claimed.  The first part is configured, at least via opening (18), to allow the blade guard to be attached to the wiper by receipt of such therein.  The second part, or sponge pad, is configured to come into contact with a glazed surface, or windshield, of the vehicle (col. 2, lines 10+) to be wiped, to aid in the cleaning of such. 	The first part (16) demarcates a first volume (18) and a second volume (area that receives the sponge pads 32, 34 therein) separated by a partition (note fig. 4).  The second part or sponges (32, 34) are housed in the second volume as clearly shown in figure 4 and extend away from the first volume for contacting the windshield.
	The publication to Aszkenas discloses all of the above recited subject matter with the exception of the sponges being absorptive or configured to contain a product to be applied to the windshield.  While Aszkenas discloses sponge material for the second part, it is not explicitly set forth such is absorptive.
	The publication to Priesemuth discloses a wiper blade (1, figs. 1, 2) cooperating with absorptive sponge pad (3, col. 3, lines 11+) on each side thereof to aid in cleaning of a windshield to be wiped by the blade.  The sponge pad takes up cleaning fluid used to clean the windshield and uniformly apply such to the windshield.  


	With respect to claim 1, the language of the blade guard being configured to entirely house a tip of a wiper blade within a first volume of the first part does not define any particular structure for the first volume that differentiates from the first volume of Aszkenas.  Such would relate as much to the particular construction/size of the wiper blade tip as it would to any particular construction of the first volume.
	With respect to claim 4, since the pads of Aszkenas are used to release fluid to the surface being wiped by contact therewith, as modified by Priesemuth, they are deemed to retain the product on an external surface thereof.
With respect to claim 5, since the product does not appear a positive part of the claimed guard, the particular product to be contained does not appear of patentable significance.
	With respect to claim 8, the second part has a portion that matches the shape of the second volume and a portion that projects from the second volume to engage the surface to be wiped.  Such is clearly shown in figure 4 where the sponges (32, 34) protrude from the first part (16).
	With respect to claim 9, note protective strip (36, 38, figs. 3, 4) which act to protect the second part, at least as far as claimed.

Response to Arguments

Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive.
Applicant’s argument that the first volume of Aszkenas cannot render obvious that a tip of a wiper blade is entirely housed within a first volume of the first part according to claim 1 is noted but not persuasive.  Initially, it is noted that the wiper blade and related tip are not a part of the claimed blade guard “for” a wiper of a vehicle.  Thus, the particular relationship when in use is not of particular relevance.  As set forth above, such does not define any particular structure for the first volume that differentiates from the first volume of Aszkenas.  Such would relate as much to the particular construction/size of the wiper blade tip inserted into the first volume as it would to any particular construction of the first volume.  A wiper blade could be used with the guard of Aszkenas where a tip of such is entirely housed within the first volume.  There does not appear a positive recitation of the tip of a wiper blade being entirely housed within the first volume.
	Applicant’s argument that because the wiper blade of Aszkenas extends through the plastic member (16) Aszkenas does not teach a second part housed in a second volume of the first part, the first volume and second volume being separated by a partition, and the second part extends away from the first volume in a vertical direction to contact the windshield.  Such is not persuasive.  Initially, it is noted that the wiper blade is not a part of the claimed blade guard.  Thus the particular extension of such in Aszkenas is not of particular relevance.  Looking to figure 3 of Aszkenas, it is clearly seen that a first volume (18) of the first part (16) is present which is capable of receiving a wiper blade (14).  A second volume is present (not numbered but clearly shown) from which a second part (32) extends in a vertical direction for contacting a windshield.  The material of first part (16) between such volumes is deemed the partition as claimed.  The second part clearly extends vertically from the first volume, no matter where such is defined within the first part.  Figure 4 clearly shows the second part extending vertically below the first volume of the first part.  Note also that such first volume can be selected as merely the upper half of the first part (16) above where a lip or ledge is defined (clearly visible in fig. 4).  There is no requirement that the second part be 
	While applicant discusses the teachings of Priesemuth and that such does not suggests the volumes as claimed, Priesemuth is not relied upon to teach such.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is directed to the newly cited art to Ranucci et al which substantially shows the invention as claimed, with the exception of a second volume to receive the second part.  As noted above, Aszkenas teaches receipt of second parts of a blade guard within a second volume of a first part.  The teaching of Aszkenas could readily be employed within Ranucci to enhance retention of the second part with the first part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
17 November 2021